        Case 5:19-cv-03750-BLF Document 22 Filed 04/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     JASON SMITH,                                             Case No. 5:19-cv-03750-BLF
12
                                             Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                            MOTION TO CHANGE TIME TO FILE
                    v.                                        A DISPOSITIVE MOTION
14

15   J. MENDOZA, et al. ,
16                                       Defendants.
17

18         Defendants filed a motion to change the Court’s deadline to file a dispositive motion, from

19   April 20 to June 19, 2020. The Court has read and considered Defendants’ motion and the

20   accompanying declaration of counsel, the unprecedented statewide COVID-19 healthcare

21   directives, shelter-in-place orders, modified programming limiting inmate and staff movements to

22   prevent the spread or exposure to COVID-19, and finds that good cause exists to grant the

23   motion.

24         Accordingly, Defendants’ motion to change time to file a dispositive motion is GRANTED.

25   The time for Defendants to file their motion is changed to June 19, 2020. Plaintiff’s opposition to

26   Defendants’ motion must be served and filed no more than 28 days after the Defendants’ motion

27   is served and filed. Defendants’ reply, if any must be served and filed no more than 14 days after

28   Plaintiff’s opposition is entered in the Court’s docket. The motion shall be deemed submitted as
                                                          1
                     [Order Granting Defs’ Mot. to Change Time to File Disp. Mot. (5:19-cv-03750-BLF)
        Case 5:19-cv-03750-BLF Document 22 Filed 04/17/20 Page 2 of 2



 1   of the date the reply is filed.

 2                        IT IS SO ORDERED.

 3

 4   Dated: __April 17, 2020__________                        __________________________
                                                              THE HONORABLE BETH LABSON FREEMAN
 5                                                            UNITED STATES DISTRICT JUDGE
                                                              NORTHERN DISTRICT OF CALIFORNIA
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                       Order Granting Defs’ Mot. to Change Time to File Disp. Mot. (5:19-cv-03750-BLF)
